  1    William P. Weintraub (SBN 108125)                  Hong-An Vu (SBN 266268)
       wweintraub@goodwinlaw.com                          hvu@goodwinlaw.com
  2    GOODWIN PROCTER LLP                                GOODWIN PROCTER LLP
  3    620 Eighth Avenue                                  601 Figueroa Street, Suite 4100
       New York, NY 10018-1405                            Los Angeles, CA 90017-5704
  4    Tel.: +1 212 813 8800                              Tel.: +1 213 426 2500
       Fax.: +1 212 355 3333                              Fax.: +1 213 623 1673
  5

  6    Neel Chatterjee (SBN 173985)                       Rachel M. Walsh (SBN 250568)
       nchatterjee@goodwinlaw.com                         rwalsh@goodwinlaw.com
  7    GOODWIN PROCTER LLP                                GOODWIN PROCTER LLP
       601 Marshall Street                                Three Embarcadero Center
  8    Redwood City, CA 94063                             San Francisco, CA 94111
       Tel.: +1 650 752 3100                              Tel.: +1 415 733 6000
  9
       Fax.: +1 650 853 1038                              Fax.: +1 415 677 9041
 10
       Special Litigation Counsel for the Debtor and
 11    Debtor in Possession
                                 UNITED STATES BANKRUPTCY COURT
 12
                                 NORTHERN DISTRICT OF CALIFORNIA
 13                                   SAN FRANCISCO DIVISION

 14    In re:                                             Bankruptcy Case
                                                          No. 20-30242 (HLB)
 15    ANTHONY SCOTT LEVANDOWSKI,
                                                          Chapter 11
 16    Debtor.
                                                          CERTIFICATE OF SERVICE
 17

 18             I, Hong-An Vu, hereby declare pursuant 28 U.S.C. § 1746:
 19             1.     I am counsel at Goodwin Procter LLP, a law firm with offices at 601 Figueroa Street,
 20   Suite 4100 Los Angeles, California 90017, special litigation counsel to Anthony Scott
 21   Levandowski, as debtor and debtor in possession in the above-captioned chapter 11 case.
 22             2.     On July 8, 2021, I caused the following document to be served on the Notice Parties
 23   attached hereto as Exhibit A via the Court’s Electronic Case Filing System:
 24                       Certificate of No Objection Regarding Thirteenth Monthly Fee Statement of
 25                        Goodwin Procter LLP for Allowance and Payment of Compensation and
 26                        Reimbursement of Expenses for the Period of May 1, 2021 Through May 31,
 27                        2021 [Docket No. 585].
 28

                                                        1
Case: 20-30242       Doc# 587     Filed: 07/08/21     Entered: 07/08/21 13:22:56       Page 1 of 3
  1          3.      I have reviewed the Notices of Electronic Filing for the above-listed documents, and

  2   I understand that parties listed in each NEF as having received through electronic mail were

  3   electronically served with that document through the Court’s Electronic Case Filing System.

  4          I declare under penalty of perjury that, to the best of my knowledge and after reasonable

  5   inquiry, the foregoing is true and correct. Executed this 8th day of July, 2021, in Los Angeles,

  6   California.

  7                                                /s/Hong-An Vu
                                                   Hong-An Vu
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                      2
Case: 20-30242      Doc# 587    Filed: 07/08/21     Entered: 07/08/21 13:22:56       Page 2 of 3
  1                                               Exhibit A

  2                                          (Notice Parties)

  3   Dara L. Silveira, Esq.
      Keller Benvenutti Kim LLP
  4   650 California Street, Suite 1900
      San Francisco, California 94103
  5

  6   Trevor Fehr, Esq.
      Office of the United States Trustee for Region 17
  7   450 Golden Gate Avenue, 5th Floor, Suite #05-0153
      San Francisco, California 94102
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28


Case: 20-30242     Doc# 587     Filed: 07/08/21    Entered: 07/08/21 13:22:56   Page 3 of 3
